DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Strongly phosphorescent platinum(II) complexes supported by tetradentate benzazole-containing ligands” J. Mater. Chem. C, 2015, 3, 8212) in view of Molt et al. (US Pub. No. 2013/0158268).
Regarding Claims 1-5, 8, and 10-15:  Wang et al. teaches compound Pt1 of the following structure:


    PNG
    media_image1.png
    191
    186
    media_image1.png
    Greyscale

(Scheme 2, Pg. 8213).  Such a compound reads on the compound of Formula 1 wherein M is Pt, X1 is O, X2 and X4 are N, X3 is C, X51 is O, Y3-5 are each C, CY1 is a C6 carbocyclic group, CY2 is a C6 carbocyclic group, CY3 is a C6 carbocyclic group, CY4 is a C5 heterocyclic group, CY5 is a C1 heterocyclic group, a1, a2, and a4 are each 0, a3 is 1, b3 is 1, L2 is a bond, c2 is 1, and R2 is the C4 alkyl group 9-4.
Wang et al. does not teach the compound wherein the sum of n1 to n4 is 1 or more.  However, Molt et al. teaches Pt metal complexes for OLEDS that are substituted with deuterium (abstract; [0015]-[0025]; [0088]-[0089]).  Wang et al. and Molt et al. are analogous art because they are concerned with the same field of endeavor, namely metal complexes as light emitting compounds in layers of an OLED.  At the time of the invention, a person of ordinary skill in the art would have found it obvious to include at least one of the deuterium substitutions disclosed by Molt et al. at a ring position of the ligands on the metal complex of Wang et al. and would have been motivated to do so because Molt et al. suggests that deuterated metal complexes exhibit a higher quantum efficiency and luminescence vs non-deuterated metal complexes ([0011]; [0013]-[0025]).
Regarding Claims 6, 7, and 9:  Claims 6, 7, and 9 further limits the deuterium containing group of claim 1 but does not require that Z1-4 is a deuterium containing group.  Therefore Z1-4 may still be deuterium and the claim is rendered obvious by Wang et al. in view of Molt et al. as set forth above.
Regarding Claims 16 and 18:  Wang et al. teaches the compounds in an OLED comprising a first electrode (ITA), a second electrode (Al), an organic layer/emissive layer disposed between the two electrodes comprising the complex (TCTA:dopant), a hole transport layer (TAPC) between the first electrode and the organic layer, and an electron transport layer (TmPyPB) between the emission layer and the second electrode (Pg. 8215).
Regarding Claim 19:  Wang et al. teaches the complex as a dopant in a TCTA host material wherein the complex is present in 1-15 wt% (Pg. 8215, Col. 2).
Regarding Claim 20:  Wang et al. teaches the complex in a composition with TCTA (Pg. 8215) reading on a diagnostic composition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or pro7visional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,352,384. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same organometallic compound, OLED, and diagnostic composition.  The claims differ in that the patented claims require a deuterium containing group, however, the patented claims still anticipate the instant claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,476,429. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same organometallic compound, OLED, and diagnostic composition.  The claims differ in that the patented claims contain a clause regarding R7 and R8 being a cyano group in particular situations.  However, the patented claims still significantly overlap the instant claims.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/896,231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same organometallic compound, OLED, and diagnostic composition.  The claims differ in that the reference claims contain a clause regarding R7 and R8 being a cyano group in particular situations.  However, the reference claims still significantly overlap the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/896,231 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same organometallic compound, OLED, and diagnostic composition.  The claims differ in that the reference claims contain a clause regarding R7 and R8 being a cyano group in particular situations.  However, the reference claims still significantly overlap the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/407,626 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim substantially the same organometallic compound, OLED, and diagnostic composition.  The claims differ in that the reference claims contain Conditions A-D.  However, the reference claims still significantly overlap the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        November 4, 2022